PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schneider, Jesse, Michael
Application No. 16/287,593
Filed: 27 Feb 2019
For: APPARATUS AND SYSTEM FOR PROVIDING REMINDERS AND RECOMMENDATIONS, STORING 
:
:
:	DECISION ON PETITION
:
:
:
PERSONAL INFORMATION, MEMORY
ASSISTANCE AND FACILITATING 
RELATED PURCHASES THROUGH
AN INTERCONNECTED SOCIAL NETWORK

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 18, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Thomas H. Jackson appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, October 5, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on January 6, 2021. A Notice of Abandonment was mailed June 16, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3624 for appropriate action in the normal course of business on the reply received August 19, 2021.




/JAMICE T BRANTLEY/PARASP, OPET